               Case 2:20-cv-00824-JAD-EJY Document 23 Filed 03/03/21 Page 1 of 4




 1                                    UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Larry G. Philpot,                                            Case No.: 2:20-cv-00824-JAD-EJY

 4              Plaintiff
                                                            Order Denying Defendant’s Motion to
 5 v.                                                                    Dismiss

 6 Citizen Outreach Foundation, Inc.,                                      [ECF No. 8]

 7              Defendant

 8             After taking a photograph of Ted Nugent at a concert, plaintiff Larry Philpot copyrighted

 9 his work and uploaded it to Wikimedia’s website under a creative-commons license, permitting

10 others to distribute, display, and use his photograph so long as they attributed it to him. 1 But

11 defendant Citizen Outreach Foundation, Inc. used Philpot’s photograph, without attribution, in

12 an online article discussing celebrities who supported then-President Donald Trump. 2 So Philpot

13 sues Citizen Outreach for copyright infringement under the Copyright Act. 3 Citizen Outreach

14 now seeks to dismiss Philpot’s suit, arguing that its publication of the photograph falls within the

15 fair-use doctrine’s protective ambit. 4 Because the undisputed facts and pleadings do not support

16 Citizen Outreach’s affirmative defense, I deny its motion to dismiss.

17                                                 Discussion

18             Under 17 U.S.C. § 107, “the fair use of a copyrighted work . . . for purposes such as

19 criticism, comment, news reporting, teaching . . . , scholarship, or research, is not an

20 infringement of copyright.” This affirmative defense presents “a mixed question of law and

21
     1
         ECF No. 1 at ¶¶ 9, 23–28 (complaint).
22   2
         Id. at ¶¶ 30–31; 1-6 at 2.
23   3
         See generally ECF No. 1.
     4
         ECF No. 8 (motion to dismiss).
              Case 2:20-cv-00824-JAD-EJY Document 23 Filed 03/03/21 Page 2 of 4




 1 fact” that presumes “that unauthorized copying has occurred” and addresses whether that

 2 copying “was fair.” 5 The Copyright Act directs courts to consider four non-exclusive factors in

 3 assessing fair use: (1) the “purpose and character of the use, including whether such use is of a

 4 commercial nature or is for nonprofit educational purposes;” (2) the “nature of the copyrighted

 5 work;” (3) the “amount and substantiality of the portion used in relation to the copyrighted work

 6 as a whole;” and (4) the “effect of the use upon the potential market for or value of the

 7 copyrighted work.” 6 While courts can (albeit rarely) consider this affirmative defense on a

 8 motion to dismiss, the defendant bears the burden of demonstrating, based on undisputed facts,

 9 that its use of the copyrighted material fell within the fair-use doctrine’s protection. 7

10            Citizen Outreach has failed to meet its burden of demonstrating fair use of Philpot’s

11 photograph. There’s little doubt that the photograph merits robust copyright protection because

12 it is a “creative, aesthetic expression of a scene or image” and not merely a “factual” depiction of

13 an event. 8 And while “news reporting is an example of fair use, it is not sufficient itself to

14 sustain a per se finding of fair use.” 9 Instead, defendants must generally show that they have

15 transformed the copyrighted work, “add[ing] something new, with a further purpose or different

16
     5
17   Monge v. Maya Mags., Inc., 688 F.3d 1164, 1170 (9th Cir. 2012) (citing Kelly v. Arriba Soft
   Corp., 336 F.3d 811, 817 (9th Cir. 2003); see also Harper & Row, Publishers, Inc. v. Nation
18 Enters., 471 U.S. 539, 560 (1985).
   6
     17 U.S.C. § 107; see also Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 576–77 (1994).
19 7
     Cf., Fisher v. Dees, 794 F.2d 432, 435–36 (9th Cir. 1986) (finding fair use where the operative
20 facts were undisputed or assumed; the court is to make fair-use judgments, which “are legal in
   nature”); Monge, 688 F.3d at 1170 (“As with all affirmative defenses . . . the defendant bears the
21 burden  of proof.”); Dr. Seuss Enters., L.P. v. Penguin Books USA, Inc., 109 F.3d 1394, 1403 (9th
   Cir. 1997) (noting the difficulty of assessing a fair-use defense where defendants cannot submit
22 evidence on important parts of the claim).
     8
    Monge, 688 F.3d at 1177. Philpot alleges that he made several creative choices in taking this
23 photograph, which I take as true at this stage of the litigation. See ECF No. 1 at ¶ 14.
     9
         Monge, 688 F.3d at 1173.

                                                       2
              Case 2:20-cv-00824-JAD-EJY Document 23 Filed 03/03/21 Page 3 of 4




 1 character, altering the first with new expression, meaning[,] or message.” 10 Although Citizen

 2 Outreach defends its website’s purpose, it fails entirely to demonstrate how its use of Philpot’s

 3 exact photo, without alteration or addition, “serves a different function than the original work.” 11

 4 And courts have consistently held that news reporting must be about the work in question, as

 5 opposed to the subject of the work, to constitute fair use. 12 Finally, Citizen Outreach only offers

 6 factual disputes and hypotheticals to assert that its use of the photograph was not for commercial

 7 purposes and had no effect on the marketability of the photograph—arguments that are plainly

 8 belied by the documents attached to the complaint, 13 which indicate that Citizen Outreach may

 9 have received advertising revenue from the publication. 14 These facts, taken as true, thus cannot

10 support Citizen Outreach’s affirmative defense.

11             Citizen Outreach’s claim that it made a good-faith mistake, and its reliance on inapposite

12 and out-of-circuit precedent, does not alter my conclusion. “[T]he innocent intent of the

13 defendant constitutes no defense to liability” under the Copyright Act. 15 And the Fourth

14

15   10
          Campbell, 510 U.S. at 579.
     11
16        Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1165 (9th Cir. 2007).
     12
     Cf., Harper & Row, Publishers, Inc., 471 U.S. 539 at 557 (“The promise of copyright would
17 be an empty one if it could be avoided merely by dubbing the infringement a fair use ‘news
   report’ of the book.”); Monge, 688 F.3d at 1176 (“Maya’s use—wholesale copying sprinkled
18 with written commentary—was at best minimally transformative.”).
     13
19    United States v. Corinthian Colls., 655 F.3d 984, 999 (9th Cir. 2011) (noting that a court may
   “consider materials that are submitted with and attached to the complaint” when considering a Rule
20 12(b)(6) motion).
   14
      See ECF Nos. 10 at 9; 1-6; Dr. Seuss Enters., L.P., 109 F.3d at 1403 (“Since fair use is an
21 affirmative defense, [the defendants] must bring forward favorable evidence about relevant
   markets. Given their failure to submit evidence on this point . . . we conclude that ‘it is
22 impossible to deal with the fourth factor except by recognizing that a silent record on an
   important factor bearing on fair use disentitle[s] the proponent of the defense.’” (citation
23 omitted) (alteration in original)).
     15
          Monge, 688 F.3d at 1170.

                                                        3
              Case 2:20-cv-00824-JAD-EJY Document 23 Filed 03/03/21 Page 4 of 4




 1 Circuit’s decision in Brammer v. Violent Hues Productions, LLC, cuts against Citizen Outreach’s

 2 argument: there, as here, the court held that the defendant’s unauthorized use of a copyrighted

 3 photo in a list of images of tourist attractions was not fair use. 16 The Ninth Circuit’s decision in

 4 Erickson Productions, Inc. v. Kast is similarly unavailing because it dealt with vicarious liability

 5 in a copyright-infringement case, assessing whether and how a third party might be liable for

 6 another’s copyright violations. 17 That analysis is entirely irrelevant here. So I deny Citizen

 7 Outreach’s motion to dismiss.

 8                                                Conclusion

 9             IT IS THEREFORE ORDERED that defendant Citizen Outreach’s motion to dismiss

10 [ECF No. 8] is DENIED.

11                                                           ___________________________________
                                                                 U.S. District Judge Jennifer A. Dorsey
12                                                                                Dated: March 3, 2021

13

14

15

16

17

18

19

20

21

22

23   16
          Brammer v. Violent Hues Prods., LLC, 922 F.3d 255, 263–65 (4th Cir. 2019).
     17
          Erickson Prods., Inc. v. Kast, 921 F.3d 822, 830 (9th Cir. 2019).

                                                        4
